Gray, J.
The allegation of time warranted the introduction of evidence up to the date of the complaint, for the reasons stated in the case just decided of Commonwealth v. Walton, ante, 238.
The evidence of repeated sales of intoxicating liquors by the defendant in a cellar fitted up as a bar room was sufficient evidence to be submitted to the jury that the room was kept by him for the illegal keeping of intoxicating liquors, and was submitted to them under proper instructions.

Exceptions overruled.